United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 01-1902WM
                                  _____________

United States of America,                *
                                         *
             Appellee,                   * On Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Andre D. Williams,                       * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: September 5, 2001
                                Filed: September 17, 2001
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                              ___________

PER CURIAM.

      Andre Williams appeals the sentence imposed by the District Court1 upon his
plea of guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1). The Court sentenced Williams to three years and one month (37 months)
imprisonment and three years supervised release. Counsel has filed a brief and moved
to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that the
Court erred in determining that Williams possessed the firearm in connection with


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
another felony. See U.S.S.G. § 2K2.1(b)(5). Williams has not filed a supplemental
brief, but has moved for appointment of new counsel.

        The issue counsel raises was not raised below. Therefore, we review it for plain
error, see United States v. Montanye, 996 F.2d 190, 192 (8th Cir. 1993) (en banc), and
find none. The District Court properly relied upon the unobjected-to presentence
report, see Fed. R. Crim. P. 32(b)(6)(D), which established that Williams possessed the
firearm in connection with other felony offenses, i.e., aggravated assault and armed
robbery.

      After independently reviewing the record in accordance with Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm and grant
counsel’s motion to withdraw. We deny Williams’s motion for new counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-